DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Allowable Subject Matter
	The indicated allowability of subject matter of claims 14 and 15 are withdrawn in view of the newly discovered reference Turner et al. (US2015/0220665 A1). The indicated allowability of subject matter of claim 16 is withdrawn in view of the newly discovered reference Takeuchi et al. (US2017/0134005 A1). Rejections based on the newly cited reference follow.
Claim Interpretation
	Although the claims don’t explicitly state that the “first” and “second” filter sections are part of a single filter, in light of the specification, the examiner has interpreted that the “first” and “second” filter section are part of a single filter having multiple sections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzushita et al. (US2015/0155850 A1).

	In regards to claim 9, Kuzushita et al. teaches in annotated Fig. 1 below an acoustic wave filter device comprising: 
A first filter section (Annotated filter section A) including a first ladder circuit (formed by series resonator S5 and parallel resonator S5); and 
A second filter section (Annotated filter section B) electrically connected to the first filter section and including a second ladder circuit (formed by series resonators S1-S4 and parallel resonators P1-P3) including at least one serial arm resonator (S1) and at least one parallel arm resonator (P1), the at least one serial arm resonator (S1) and the at least one parallel arm resonator (P1) each being defined by a surface acoustic wave resonator (see Paragraph [0067], lines 1-6); 
Wherein an inductor (L2) is electrically connected between the at least one parallel arm resonator (P1) and a reference/ground potential is provided in the second filter section; 
Based on Fig. 1, the at least one parallel arm resonator (P1) is connected between a serial arm of the second filter section and the inductor (L2); and 
The first filter section does not include an inductor connected between a serial arm and the reference potential. 
In regards to claim 11, per Paragraph [0067], lines 1-6, the first ladder circuit are also formed by surface acoustic wave resonators. 
In regards to claim 23, based on Fig. 1, the filter of claim 9 forms a transmission filter (3) which is part of a composite duplexer (1) which also comprises a reception filter (4) formed by longitudinally coupled acoustic resonators. Based on Paragraph [0036], the reception filter (4) forms a “first” bandpass response which is higher than a “second” bandpass response from the transmission filter (3) {i.e. the second bandpass being positioned on a lower frequency side than the first bandpass). 


    PNG
    media_image1.png
    709
    764
    media_image1.png
    Greyscale

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US2015/0220665 A1).
In regards to claim 14, a Turner et al. teaches in annotated Fig. 15 below an acoustic wave filter device comprising: 
A first filter section (Annotated Filter Section C) including a first ladder circuit (formed by series acoustic resonators Res5, Res7, Res9 and parallel acoustic resonators Res6 and Res8); 
A second filter section (Annotated Filter Section D) connected in series to the first filter section and including a first ladder circuit (formed by series acoustic resonators Res1, Res3 and parallel resonators Res2 and Res4) including at least one serial arm resonator (Res1) and at least one parallel arm resonator (Res2), the at least one serial arm resonator and the at least one parallel arm resonator each being defined by an acoustic wave resonator (See Paragraph [0013]); 
Wherein an inductor (L4) connected between a serial arm and a reference potential is provided in the second filter section; 
The first filter section includes an inductor (L6) connected between a serial arm and the reference potential without another element interposed between the inductor and the serial arm or the reference potential; and 
The first filter section includes an inductor (L6) having a largest inductance value among the inductors (L6 and L4) each connected between the serial arm and the reference potential in the first and second filter sections (see related Fig. 16, which discloses L6 has the highest inductance in the filter).
In regards to claim 15, based on Figs 15 and 16, any inductance value of the inductors (L6 being 63.42nH) each connected between the serial arm and the reference potential without another element interposed between the inductor and the serial arm or the reference potential in the first filter section (Annotated Filter section C) is larger than any inductance value of the inductors (L4 being 11.93nH and L1 being 9.05nH, both having a value smaller than L6) each connected between the serial arm and the reference potential without another element interposed between the inductor and the serial arm or the reference potential in the second filter section.

    PNG
    media_image2.png
    454
    784
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US2017/0134005 A1).

In regards to claim 16, Takeuchi et al. teaches in Fig. 2 an acoustic wave filter device comprising: 
A first filter (102) section including a first ladder circuit (formed by LC circuits and parallel resonators P4-P8); and 
A second filter (101) section electrically connected in series to the first filter section and including a second ladder circuit (formed by series resonators S1-S5 and parallel resonators P1-P3) including at least one serial arm resonator (S2) and at least one parallel arm resonator (P1), the at least one serial arm resonator (S2) and the at least one parallel arm resonator (P1) each being defined by a surface acoustic wave resonator (See Paragraph {0059]); 
Wherein an inductor (P1) connected between a serial arm (S2) and a reference potential is provided in the second filter section (101); and 
The first filter section includes an LC filter including at least one inductor (L10) and at least one capacitor (C2).
Allowable Subject Matter
Claims 1-8, 10, 12, 13, 17-22 and 24-26 are allowed. See office action mailed on 10/22/2021 for reasoning.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed on 1/19/2022, with respect to 35 USC 102 and 103 rejections of record for claims 9, 11 and 23 and have been fully considered and are persuasive due to the amendment made to claim 9.  Therefore, the rejections of record for claims 9, 11 and 23 have been withdrawn. However, after further consideration, new ground of rejections has been made under 35 USC 102 as being anticipated by Kuzushita et al. as discussed above meets the claim limitation of 9, 11 and 23 as amended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843